DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments



Applicant’s arguments, see pages 6-9, filed 7/01/2022, with respect to claims 1 & 3-18 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 


Reasons for Allowance


Claims 1 & 3-18 are allowed.



The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a coupling sleeve for connecting cable ends of high-voltage DC voltage cables by means of a connection body comprising at least five control inserts for controlling the electric field, wherein the connection body is made of an elastomer, wherein the control inserts are arranged to be layered and insulated from one another, wherein the control inserts are electrically conducting and neither semiconducting nor resistive, wherein the control inserts are configured such that in transient processes, a capacitive field control can be generated, and wherein in transient processes, the capacities between the individual control inserts are effective, and the result is a field distribution according to a capacitive voltage divider.
	Regarding Claim 14, the cited prior art of record does not teach or fairly suggest a cable system comprising two high-voltage DC cables and a coupling sleeve for connecting the cable ends of high-voltageSerial No. 17/258,255 Response to Office ActionPage 4DC voltage cables, the coupling sleeve having a connection body comprising at least five control inserts for controlling the electric field, wherein the connection body is made of an elastomer, wherein the control inserts are arranged to be layered and insulated from one another, wherein the control inserts are electrically conducting and neither semiconducting nor resistive, wherein the control inserts are configured such that in transient processes, a capacitive field control can be generated, and wherein in transient processes, the capacities between the individual control inserts are effective, and the result is a field distribution according to a capacitive voltage divider.
Regarding Claim 16, the cited prior art of record does not teach or fairly suggest a method for producing a coupling sleeve for connecting cable ends of high-voltage DC voltage cables by means of a connection body comprising at least five control inserts for controlling the electric field, wherein the connection body is made of an elastomer, wherein the control inserts are arranged to be layered and insulated from one another, wherein the control inserts are electrically conducting and neither semiconducting nor resistive, wherein the control inserts are configured such that in transient processes, a capacitive field control can be generated, and wherein in transient processes, the capacities between the individual control inserts are effective, and the result is a field distribution according to a capacitive voltage divider, andSerial No. 17/258,255Response to Office Action Page 5wherein the method includes that the elastomer of the connection body and the control inserts are applied alternatingly by means of a 3D printer, and a three-dimensional coupling sleeve is thus generated.
Regarding Claim 18, the cited prior art of record does not teach or fairly suggest a method for connecting two cable ends of two DC voltage cables by means of a coupling sleeve for connecting cable ends of high-voltage DC voltage cables by means of a connection body comprising at least five control inserts for controlling the electric field, wherein the connection body is made of an elastomer, wherein the control inserts are arranged to be layered and insulated from one another, wherein the control inserts are electrically conducting and neither semiconducting nor resistive, wherein the control inserts are configured such that in transient processes, a capacitive field control can be generated, and wherein in transient processes, the capacities between the individual control inserts are effective, and the result is a field distribution according to a capacitive voltage divider, andSerial No. 17/258,255Response to Office Action wherein the method includes that the cable ends are stripped and the cable ends connected to one another, and the coupling sleeve is pushed onto a connection point.
	Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 3-13 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. Claim 15 depends either upon claim 14 and thus is allowable for at least the same reasons. Claim 17 depends either upon claim 16 and thus is allowable for at least the same reasons.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RJA/Examiner, Art Unit 2847 
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847